DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-5) in the reply filed on February 8, 2022 is acknowledged.  The traversal is on the ground(s) that the restriction requirement did not explain how the different features result in a different design, operation, function, or effect and that the same classification does not render the search to be a burden.  This is not found persuasive because the different features identified in the restriction are themselves what make the inventions have different operations. As to Applicant’s argument that the same classification renders the search to not be a burden, this is not found persuasive. The inventions do not have the same classification as purported by Applicant, and even if the classification were identical, it does not mean that the field of search for both are the same. The restriction requirement also stated that the search query would be different for the inventions. For a search to be considered a burden, only one condition is required and the restriction requirement identified three (different classification search, different classification, and different search query).
The requirement is still deemed proper and is therefore made FINAL.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 10,788,310. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences in words are that which are inherently present. For instance, claim 9 of the reference patent does not state the electrical signal is an analog electrical signal, but a detector that produces electrical signals, by default, are analog signals. The recitation that the attenuation results in an adjustment to the dynamic range is an inherent result.
Claim 1 of Application
Claims 9, 20, and 21 of Pat. No. 10,788,310
1. A method of imaging with an optical coherence tomography (OCT) system comprising:
generating an analog electrical OCT signal by a detector, the analog electrical OCT signal being based on an interference signal of the OCT system detected by the detector
9. A method of imaging with an optical coherence tomography (OCT) system, comprising:
generating an electrical OCT signal by a detector; (the electrical OCT signal is analog from a detector and also because of the recited analog-to-digital converter)

21. The method of claim 20, wherein the passive electrical attenuation is achieved with passive electrical attenuators or optimization of a gain of the detector.
digitizing the attenuated analog electrical OCT signal,
outputting the output signal from the electrical signal mixer to an analog-to-digital converter
wherein the generated analog electrical OCT signal and the attenuated digital electrical OCT signal have substantially the same signal-to-noise ratio.
(It is reasonable to conclude the claimed result is inherent since the steps taken are identical)


Claim 2 of Application
Claim 21 of Patent No. 10,788,310
2. The method of claim 1, wherein the attenuation is performed by a passive electrical attenuation circuit.
21. The method of claim 20, wherein the passive electrical attenuation is achieved with passive electrical attenuators or optimization of a gain of the detector.


Claim 3 of Application
Claim 21 of Patent No. 10,788,310
3. The method of claim 1, further comprising: imaging a cornea of a subject with the OCT system to generate the interreference signal.
Official Notice is taken at OCT imaging of a cornea was well known and it would have been obvious to apply the claimed method in order to image a cornea for diagnostics.


Claim 4 of Application
Claim 21 of Patent No. 10,788,310

The recited results fall within results produced by the method of claim 21



Claim 3 of Application
Claim 21 of Patent No. 10,788,310
5. The method of claim 1, wherein the OCT system is a swept-source OCT system.
Official Notice is taken at OCT imaging with a swept light source was well known, and it would have been obvious to use a swept source in order to obtain fast, sensitive imaging.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 2 depends from recites the attenuation is “by passive electrical attenuation” and claim 2 recites the attenuation is performed “by a passive electrical attenuation . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taira et al. (US 2010/0210952).

With respect to claim 1, Taira shows a method of imaging with an optical coherence tomography (OCT; para.[0035]) system comprising:
generating an analog electrical OCT signal by a detector (312, para. [0430]), the analog electrical OCT signal being based on an interference signal of the OCT system detected by the detector (an OCT system produces an interference signal being that it is an interferometer)
attenuating the analog electrical OCT signal by passive electrical attenuation, thereby adjusting a dynamic range of the OCT system (para. [0430]: “analog signal process unit 313 attenuates low-frequency components of the photoelectric conversion signals relative to high-frequency components thereof. That is, in the analog signal process unit 313, a High-Pass Filter (HPF) or a Band-Pass Filter (BPF) removes low-frequency components of the photoelectric conversion signals, and a high-frequency amplifier amplifies only high-frequency components or high-frequency components are amplified while reducing low-frequency components, for example.”; attenuating inherently adjusts the dynamic range and since no analog signal process unit is not shown to be an active system by e.g. feedback, it is passive); and 
digitizing the attenuated analog electrical OCT signal (para. [0430]: “The analog output signals from the analog signal process unit 313 are converted to digital signals by an analog-digital (A/D) conversion unit 314”),
wherein the generated analog electrical OCT signal and the attenuated digital electrical OCT signal have substantially the same signal-to-noise ratio (This desired result of same signal-to-noise ratio does not serve to distinguish the claimed acts of generating…, attenuating…and 

2. The method of claim 1, wherein the attenuation is performed by a passive electrical attenuation circuit (The photoelectric signal is electrical and thus the analog signal process unit is electrical).



4. The method of claim 1, wherein the attenuation is less than or equal to 15 dB (para. [0442]: “The analog signals output from the dual-balanced receiver 337 are input to a highpass filter (HPF) 338 as the analog signal process unit so that low-frequency components thereof are removed. The analog output signals from the HPF 338 are amplified by an amplifier 339 by about 10 dB”).

5. The method of claim 1, wherein the OCT system is a swept-source OCT system (para. [][0035]: “Furthermore, an object of the invention is to provide an optical tomographic image generation device capable of converting information from a deep portion of an object to be inspected by SSOCT”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taira as applied to claim 1 above and further in view of Official notice.
Taira shows all the steps are recited in claim 1 but does not the object being imaged is a cornea. Official notice is taken that it was well known to obtain interferometric images of a cornea for a variety of surgeries (e.g. vision correction, transplants, etc.) and at the time of filing of the claimed invention, it would have been obvious to use the system of Taira in order to obtain measurement of the cornea under surgery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Hwa Andrew Lee/            Primary Examiner, Art Unit 2886